July 10, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          CHARLES HEBERT AND TREASA ANTHONY, Appellant

NO. 14-14-00430-CV                          V.

   JJT CONSTRUCTION, JJT CONSTRUCTION INC., EMMANUEL D.
 WATSON D/B/A JJT CONSTRUCTION, GULF COAST CLAIMS SERVICE,
 WILLIAM "BILL" BROOKS & UNDERWRITERS AT LLOYDS, LONDON,
                            Appellees
                ________________________________

      Today the Court heard appellants’ petition for permission to appeal the order
signed by the court below on May 13, 2014. Having considered the application and
found it lacked merit, we DENY permission and order the attempted appeal
DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
appellants, Charles Hebert and Treasa Anthony, jointly and severally.
      We further order this decision certified below for observance.